Exhibit 10.3

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 27th day of August,
2012, by and between Galectin Therapeutics Inc., a Nevada corporation (the
“Company”), and Harold Shlevin, an individual residing in the State of Georgia
(“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company, all in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the terms, conditions, and mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto do hereby
agree as follows:

1. Employment. The Company hereby employs Executive and Executive hereby accepts
employment by the Company upon the terms and conditions hereinafter stated.

2. Term. Unless sooner terminated as provided herein, Executive’s term of
employment hereunder shall commence on September 20, 2012 (the “Commencement
Date”) and continue until December 31, 2014 (the “Initial Term”). Unless either
party provides written notice of non-renewal at least sixty (60) days prior to
the expiration of the Initial Term or any Renewal Term, as defined below, this
Agreement shall automatically renew for a period of twelve (12) months and shall
automatically be renewed thereafter for subsequent terms of twelve (12) months
(each, a “Renewal Term”; the Initial Term and any Renewal Terms are referred to
herein collectively as the “Term”).

3. Duties. During the Term, Executive agrees to serve as, and the Company hereby
employs Executive as, the Chief Operating Officer of the Company. Executive will
report to the Chief Executive Officer of the Company (the “Reporting Officer”).
Executive agrees to perform such duties, subject to the reasonable direction of
the Reporting Officer, as are customarily performed by chief operating officers
in companies of similar size and scope in industries similar to the industry in
which the Company operates, including, but not limited to, executive management
and supervisory duties, responsibilities, and authority in connection with the
Company’s operations.

4. Compensation. As compensation for services rendered by Executive pursuant to
this Agreement, the Company agrees to pay Executive the following as
compensation:

(a) Base Salary. An initial base salary of Two Hundred Thousand and No/100
Dollars ($200,000.00) per year from the Commencement Date through December 31,
2013 (“Base Salary”). The Compensation Committee of the Board of Directors of
the Company (“Compensation Committee”) shall review the Base Salary at least
annually during the Term for the purpose of determining whether the Base Salary
should be adjusted based on a review of market conditions applicable to base
compensation for executives of comparable companies and positions comparable to
Executive; provided, however, that Base Salary shall in no event be less than
Two Hundred Thousand and No/100 Dollars ($200,000.00) per year. The Compensation
Committee shall make a recommendation to the Board of Directors for any
adjustment to Base Salary; and

(b) Annual Performance Bonus. An annual bonus, based on the performance of
Executive and/or the Company, as applicable, in accordance with Exhibit A
attached hereto (“Performance Bonus”). Subject to the following sentence, the
Company shall be obligated to pay to Executive, for



--------------------------------------------------------------------------------

calendar year 2013, a minimum portion of the Performance Bonus equal to Twenty
Thousand and No/100 Dollars ($20,000.00), even if not earned by Executive in
accordance with the terms of Exhibit A attached hereto (the “Guaranteed
Performance Bonus”). Notwithstanding anything contained herein to the contrary,
the Company shall not be obligated to make any payment of the Guaranteed
Performance Bonus or the Performance Bonus in the event that Executive is
terminated for Cause (as defined below) by the later of: (i) the end of the
applicable calendar year or (ii) the date after the end of the calendar year
that it is determined that Cause for such termination did exist, so long as the
process for termination for Cause was initiated in accordance with Section 6(b)
below prior to the end of the applicable calendar year; and

(c) Signing Bonus. A one-time signing bonus in the amount of Twenty-Five
Thousand and No/100 Dollars ($25,000.00) (“Signing Bonus”), such Signing Bonus
to be due and payable by the Company to Executive within thirty (30) days of the
Commencement Date.

Base Salary shall be payable in accordance with the Company’s customary payroll
practices and each of Base Salary, the Signing Bonus and any Performance Bonus
shall be subject to normal withholding and payroll deductions and subject to
periodic review by the Compensation Committee.

5. Other Compensation. In addition to his Base Salary and Performance Bonus, the
Company shall provide to Executive such other benefits as are customarily
provided to other similarly situated employees at the Company, subject to
eligibility as provided in each such benefit plan or program. By way of example,
Executive shall:

(a) be eligible to participate in employee fringe benefits and pension and/or
profit-sharing plans that may be provided by the Company to its employees in
accordance with the provisions of any such benefit plans, as the same may be in
effect from time to time, including without limitation, the Company’s 401(k)
profit-sharing plan and matching of Executive’s contributions thereunder by the
Company; the Company and Executive acknowledge and agree that (i) as of the date
hereof, the Company will match three percent (3%) of Executive’s contributions
for the first three percent (3%) of Executive’s salary that Executive
contributes to the 401(k) profit-sharing plan, and (ii) such level of matching
may be revised as mutually agreed upon by the Company and Executive from time to
time;

(b) be eligible to receive any term life insurance benefits that may be provided
by the Company to its employees in accordance with the provisions of any such
plans, as the same may be in effect from time to time;

(c) be granted options to purchase 250,000 shares (the “Option”) of the
Company’s common stock under the terms and conditions of the Stock Option
Agreement attached hereto as Exhibit B (“Stock Option Agreement”) and
Pro-Pharmaceuticals, Inc. Amended and Restated 2009 Incentive Compensation Plan
(“Stock Option Plan”). The Stock Option Agreement shall provide for the Option
to vest as follows: 50,000 shares upon execution of this Agreement by Executive
and the Company, 50,000 shares on December 31, 2012, 75,000 shares on
December 31, 2013, and 75,000 shares on December 31, 2014. In addition, the
Stock Option Agreement shall provide that all of the Option not already vested
shall vest one hundred percent (100%) upon the occurrence of a Change of Control
(as defined below) and for Executive to have the right to a cashless exercise of
the Option, in whole or in part;

(d) be eligible to participate in employee incentive stock option plans that may
be provided by the Company to its employees in accordance with the provisions of
the Stock Option Plan and any other such plans, as the same may be in effect
from time to time;



--------------------------------------------------------------------------------

(e) be eligible to participate in any medical, pharmacy benefit and other health
plans (the policies covering both Executive and his spouse being the “Health
Insurance”) or other employee welfare benefit plans that may be provided by the
Company to its employees in accordance with the provisions of any such plans, as
the same may be in effect from time to time (and the Company covenants to
provide Health Insurance at all times); provided, however, that fifteen percent
(15%) of the cost of participating in any such medical and health plans shall be
paid by Executive;

(f) during each twelve (12) month period commencing on the date hereof, be
entitled to twenty (20) business days as paid vacation days (all of which accrue
on the first day of each such period and shall be pro rated for 2012), which
must be used during each twelve (12) month period or shall be deemed forfeited,
in addition to all paid holidays given by the Company to its employees;

(g) be entitled to sick leave, sick pay and disability benefits in accordance
with any Company policy that may be applicable to similarly situated employees
from time to time; and

(h) be entitled to reimbursement for all reasonable and necessary out-of-pocket
business expenses incurred by Executive in the performance of his duties
hereunder, in accordance with the Company’s normal policies in effect from time
to time, which in any event shall include one mobile phone.

Executive shall not be entitled to receive any additional benefits or
compensation other than as set forth in Section 4 above and this Section 5. For
purposes of this Agreement, a “business day” is a day on which the Company is
open for business and shall not include a Saturday, Sunday or legal holiday.

6. Termination.

(a) In the event of Executive’s death or disability, all obligations of the
Company under this Agreement shall terminate except with respect to (i) payment
of Base Salary accruing prior to such death or disability, (ii) payment of a
portion of the amount of the Performance Bonus equal to the maximum amount of
the Performance Bonus multiplied by a fraction, (A) the numerator of which shall
be the number of days elapsed from the beginning of the calendar year in which
such death or disability occurs and (B) the denominator of which shall be the
total number of days in the calendar year in which such death or disability
occurs (being 365 in a full year and 102 in 2012), (iii) continuation of medical
and other insurance benefits in accordance with the benefit programs provided to
Executive, and (iv) in the case of disability, payment of such disability
benefits as Executive is entitled to receive in accordance with the applicable
plan or program. As used herein, “disability” means the inability of Executive
to perform those duties and responsibilities that are the essential functions of
Executive’s position due to illness, accident or any other physical or mental
incapacity after a period of reasonable accommodation for such disability, and
as determined in accordance with the applicable disability insurance policy.

(b) During the Term, the Company may terminate Executive’s employment for Cause,
and in such event, upon written notice of termination to Executive (such
termination to be effective after compliance with the notice and cure and other
procedures set forth below in this subsection, as applicable), which notice
shall specify Cause in reasonable detail. As used herein, “Cause” shall mean:
(i) a good faith finding by the Company of Executive’s failure to perform his
material duties hereunder; (ii) Executive’s violation of the Company’s code of
conduct; (iii) Executive’s act(s) or omission(s) amounting to willful misconduct
or gross negligence in the performance of his duties hereunder to the detriment
of the Company; (iv) Executive’s fraud or embezzlement against the Company, its
suppliers or customers; (v)



--------------------------------------------------------------------------------

Executive’s conviction of or pleading guilty to any felony under applicable law;
or (vi) Executive’s failure to observe or perform any covenant, condition or
provision of Sections 9 through 12, inclusive, of this Agreement. Except as to
the immediately preceding clauses (iv), (v) or (vi) and with respect to those
Causes that are not capable of being cured, Executive will have thirty (30) days
from the date he receives written notice from the Company specifying in
reasonable detail the events or circumstances constituting Cause to cure such
Cause, and upon such timely cure, such Cause shall be deemed not to have
occurred; provided, however, the Company shall be obligated to give Executive
notice (and an opportunity to cure) only once in any twelve (12) consecutive
month period with respect to similar acts or omissions giving rise to such
Cause.

(e) Executive may voluntarily resign Executive’s position with the Company for
Good Reason, at any time on thirty (30) days’ written notice to the Reporting
Officer (after compliance with the cure and other procedures set forth below in
this subsection, as applicable). Executive will be deemed to have resigned for
“Good Reason” if Executive voluntarily terminates Executive’s employment with
the Company within sixty (60) days after the occurrence of one or more of the
following circumstances: (i) the Company’s material breach of this Agreement;
(ii)-Executive’s position and/or duties are changed from those contemplated
herein such that Executive’s duties are no longer consistent with the position
of a chief operating officer of a company comparable to the Company; or (iii) in
the event that the Executive is required to spend an average of fifty percent
(50%) or more of his time spent on the business of the Company outside of the
Atlanta metropolitan area, regardless of the location of the Company’s
headquarters. For purposes of this Agreement, Good Reason based on clause
(iii) above shall be determined by taking the average time that Executive spends
on the business of the Company outside of the Atlanta metropolitan area during
any one hundred twenty (120) day period during the Term. Notwithstanding
anything contained in this Subsection (c), with respect to any claim of Good
Reason by Executive, the Company shall be provided with written notice of the
specific circumstance giving rise to Good Reason and, with respect to clauses
(i) and (ii) above, thirty (30) days from receipt of written notice in which to
cure such circumstance or, with respect to clause (iii) above, thirty (30) days
within which to provide assurances reasonably acceptable to Executive that the
time requirement for Executive outside of the Atlanta metropolitan area
thereafter will be less than the threshold specified in clause (iii).

7. Obligations of the Company Upon Termination.

(a) Notwithstanding anything to the contrary in this Agreement, regardless of
the nature of any termination of Executive’s employment, the Company agrees it
will maintain and continue to pay 85% of the cost of the Health Insurance
through December 31, 2014; provided that if the terms of the Company’s group
policy do not permit such continued coverage, the Company will obtain
replacement, individual health insurance policies for Executive and his spouse
with substantially the same coverage as the Health Insurance and pay 85% of the
premiums on such policy. Executive acknowledges and agrees that if the Company
utilizes an employee leasing service for the period through December 31, 2014
and the Health Insurance is available to Executive post-termination as required
pursuant to this Agreement and the Company pays 85% of the premiums, the
requirement of the Company provided for in this Section 7(a) shall be deemed
satisfied for all purposes thereof.

(b) If either (i) the Company terminates Executive’s employment for Cause during
the Term, or (ii) Executive terminates his employment during the Term for any
reason other than Good Reason, then this Agreement shall terminate without
further obligations on the part of the Company to Executive under Sections 4 and
5 of this Agreement, other than for payment of Executive’s Base Salary accrued
through the date of termination, to the extent not theretofore paid and
reimbursement of any unreimbursed expenses.



--------------------------------------------------------------------------------

(c) If either (i) Executive terminates this Agreement for Good Reason or
(ii) the Company terminates this Agreement without Cause, then the Company shall
pay to Executive (1) Executive’s Base Salary accrued through the date of
termination, to the extent not theretofore paid, (2)(A) if such termination
occurs within six (6) months after the Commencement Date, an amount equal to six
(6) months of Executive’s Base Salary, or (B) if such termination occurs after
the period specified in (A) above, an amount equal to nine (9) months of
Executive’s Base Salary, in either case payable within thirty (30) days after
the date of such termination, (3) reimbursement of any unreimbursed expenses and
(4) payment of a portion of the amount of the Performance Bonus equal to the
maximum amount of the Performance Bonus multiplied by a fraction, (A) the
numerator of which shall be the number of days elapsed from the beginning of the
calendar year in which such termination occurs and (B) the denominator of which
shall be the total number of days in the calendar year in which such termination
occurs (being 365 in a full year and 102 in 2012). In exchange for any such
payments, Executive shall execute, within thirty (30) days following such
termination, a full release of the Company and its affiliates from all
obligations other than as set forth in this Section 7(c) or from any usual and
customary indemnification obligations of the Company to Executive as an officer
thereof, in form and substance acceptable to the Company in its sole discretion.
Notwithstanding the foregoing, the Company shall not be obligated to make any
payments pursuant to this Section 7(c) until it has received such release, fully
executed by Executive. For avoidance of doubt, nonrenewal of this Agreement
pursuant to Section 2 hereof shall not constitute a termination by the Company
without Cause hereunder and shall not entitle Executive to receive any payments
pursuant to this Section 7(c).

(d) The parties hereto agree that Executive may designate, by written notice to
the Company, a beneficiary to receive the payments described in Sections 6 and 7
in the event of his death. The designation of any such beneficiary may be
changed by Executive from time to time by written notice to the Company. In the
event Executive fails to designate a beneficiary as herein provided, any
payments which are otherwise to be made to a designated beneficiary under
Sections 6 and 7 shall be made to the legal representative of Executive’s
estate.

8. Change of Control.

(a) For purposes of this Agreement, unless the Board of Directors of the Company
determines otherwise, a “Change of Control” of the Company shall be deemed to
have occurred at such time as:

(i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of the Company representing more
than 50% of the Company’s outstanding voting securities or rights to acquire
such securities, except for any voting securities issued or purchased under any
employee benefit plan of the Company or its subsidiaries;

(ii) a plan of reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or similar transaction is
approved or occurs or is effectuated pursuant to which the Company is not the
resulting or surviving entity; provided, however, that such an event listed
above will be deemed to have occurred or to have been effectuated only upon
receipt of all required regulatory approvals not including the lapse of any
required waiting periods; or

(iii) a plan of liquidation of the Company is adopted and completed or an
agreement for the sale or liquidation of the Company is approved and completed.



--------------------------------------------------------------------------------

(b) If, within the period ending twelve (12) months after the date of a Change
of Control (the “Change Period”), Executive’s employment with the Company is
(i) terminated without Cause by the Company (or by the acquiring or successor
business entity following a Change of Control), or (ii) terminated for Good
Reason by Executive, the Company shall pay to Executive (A) Executive’s Base
Salary accrued through the date of termination, to the extent not theretofore
paid, (B) reimbursement of any unreimbursed expenses, (C) a portion of the
amount of the Performance Bonus equal to the maximum amount of the Performance
Bonus multiplied by a fraction, (A) the numerator of which shall be the number
of days elapsed from the beginning of the calendar year in which such
termination occurs and (B) the denominator of which shall be the total number of
days in the calendar year in which such termination occurs (being 365 in a full
year and 102 in 2012) and (D) an amount equal to twenty-four (24) months of
Executive’s Base Salary, payable in a lump sum no later than thirty (30) days
following such termination. Upon any such Change of Control, Executive’s
unvested options to purchase shares of the Company’s common stock shall be one
hundred percent (100%) vested, but shall otherwise continue to be governed by
the terms and conditions of the Stock Option Agreement attached hereto as
Exhibit B and any related stock option plan.

(c) Notwithstanding the foregoing, if, in connection with a transaction that
technically meets, or may meet, the definition of Change of Control as set forth
in Section 8(a) above, Executive’s employment by the Company or a successor to
the Company is terminated, but Executive is immediately re-hired as an employee
of a successor to the Company or surviving company in such a transaction in a
comparable position, with the same or greater total annual cash compensation,
including bonus potential, and with an employment agreement containing
substantially equivalent provisions as this Agreement with respect to
termination of the Executive and severance, no benefits shall be payable to
Executive under Section 8(b).

9. Definitions. The following defined terms shall have the meanings ascribed
below. All other terms shall be given their normal and common usage.

(a) “Company Business” shall mean the research and development of therapeutic
agents whose primary pharmacological mechanisms of action modify galectins and
are applicable in the treatment of fibrosis, cancer and related diseases.

(b) “Competing Business” shall mean any person or entity that engages in a
commercial business that is the same or substantially similar to the Company
Business.

(c) “Confidential Information” shall mean data and information: (i) relating to
the Company Business, regardless of whether the data or information constitutes
a trade secret as that term is defined in the Georgia Trade Secrets Act or any
other applicable trade secrets law; (ii) disclosed to Executive or of which
Executive became aware as a consequence of Executive’s relationship with the
Company; (iii) having value to the Company; (iv) not generally known to
competitors of the Company; and (v) which includes trade secrets, methods of
operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information; provided,
however, that such term shall not mean data or information (A) which has been
voluntarily disclosed to the public by the Company, except where such public
disclosure has been made by Executive without authorization from the Company;
(B) which has been independently developed and disclosed by others; or (C) which
has otherwise entered the public domain through lawful means.



--------------------------------------------------------------------------------

(d) “Key Employee” shall mean an employee who, by reason of the Company’s
investment of time, training, money, trust, exposure to the public, or exposure
to customers, vendors, or other business relationships during the course of the
employee’s employment with the Company, has gained a high level of notoriety,
fame, reputation, or public persona as the Company’s representative or
spokesperson or has gained a high level of influence or credibility with the
Company’s customers, vendors, or other business relationships or is intimately
involved in the planning for or direction of the Company Business or a defined
unit of the Company Business. Such term shall also mean an employee in
possession of selective or specialized skills, learning, or abilities or
customer contacts or customer information who has obtained such skills,
learning, abilities, contacts, or information by reason of having worked for the
Company.

(e) “Material Contact” shall mean the contact between Executive and each
customer or potential customer of the Company: (i) with whom or which Executive
dealt on behalf of the Company; (ii) whose dealings with the Company were
coordinated or supervised by Executive; (iii) about whom Executive obtained
Confidential Information in the ordinary course of business as a result of
Executive’s association with the Company; or (iv) who receives products and
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions, or earnings for Executive within two
(2) years prior to the date of the separation of Executive’s employment with the
Company.

(f) “Professional” shall mean an employee who has as a primary duty the
performance of work requiring knowledge of an advanced type in a field of
science or learning customarily acquired by a prolonged course of specialized
intellectual instruction or requiring invention, imagination, originality, or
talent in a recognized field of artistic or creative endeavor. Such term shall
not include employees performing technician work using knowledge acquired
through on-the-job and classroom training, rather than by acquiring the
knowledge through prolonged academic study, such as might be performed, without
limitation, by a mechanic, a manual laborer, or a ministerial employee.

(g) “Territory” shall mean the geographic area where Executive is working at the
time of the separation of Executive’s employment with the Company.

10. Representations by Executive.

(a) Executive hereby represents and warrants that he will take the time to fully
understand the scope of the Company Business as soon as reasonably possible
after the Commencement Date.

(b) Executive represents and warrants that Executive will engage in at least one
of the following activities or sets of activities on behalf of the Company:
(i) customarily and regularly solicits for the Company customers or prospective
customers; (ii) customarily and regularly engages in making sales or obtaining
orders or contracts for products or services to be performed by others;
(iii) performs the following duties: (A) has a primary duty of managing the
enterprise in which Executive is employed or of a customarily recognized
department or subdivision thereof, (B) customarily and regularly directs the
work of two or more employees, and (C) has the authority to hire or fire other
employees or has particular weight given to suggestions and recommendations as
to the hiring, firing, advancement, promotion, or any other change of status of
other employees; or (iv) performs the duties of a Key Employee or of a
Professional.

(c) Executive represents and warrants that the limited covenants contained in
Section 11 below: (i) are fair and reasonable in that they are required for the
protection of the legitimate business interests of the Company, including its
customer relationships and Confidential Information; (ii) are not greater than
are necessary for the protection of the Company in light of the substantial harm
that the



--------------------------------------------------------------------------------

Company will suffer should Executive breach any of the provisions of said
covenants or agreements; (iii) form material consideration for this Agreement;
and (iv) do not prohibit Executive from engaging in his business, trade or
profession, or from becoming gainfully employed in such a way as to provide a
standard of living for himself, the members of his family, and those dependent
upon him, to which he and they have become accustomed and may expect.

(d) After consulting with an attorney or freely choosing not to consult with an
attorney, Executive hereby represents and warrants as to the reasonableness of
each of the covenants set forth in Section 11 below, and agrees that he will
not, in any action, suit or other proceeding, deny the reasonableness of, or
assert the unreasonableness of, the purpose, consideration for or scope of any
or all of the covenants set forth in Section 11 below.

(e) Executive acknowledges the duty and responsibility to maintain and safeguard
all Company property issued and/or provided to Executive, which includes all
Confidential Information in any medium. Executive further acknowledges that such
property is and shall always remain the property of the Company and is to be
returned to the Company promptly, upon request, and immediately upon the
separation of Executive’s employment with the Company at the Company’s expense
and in a manner approved by the Company. If the event that Executive does not
return such property to the Company upon the separation of Executive’s
employment, Executive understands and hereby expressly consents that the
Company, at its sole election, may debit against any monies owed to Executive
the full replacement cost of such property, subject to any and all applicable
law.

11. Covenants Necessary to the Company’s Business.

(a) Restrictions on Competition During Employment. Executive hereby covenants
and agrees that, at any and all times during the term of Executive’s employment
with the Company, Executive will not, on behalf of any Competing Business,
engage in any act of competition against the interests of the Company or any of
its affiliates, assigns or successors, as applicable, in any geographic
territory wherein the Company engages in the Company Business, regardless of the
capacity in which Executive is acting on behalf of the Competing Business. With
respect to this covenant restricting Executive’s behavior during the Term of
Executive’s employment only, prohibited acts of competition include, without
limitation, the following: (i) performing any services for a Competing Business;
(ii) soliciting or recruiting any customer or prospective customer of the
Company for a Competing Business; and/or (iii) hiring, recruiting or soliciting
any employee of the Company for a Competing Business. For purposes of this
Agreement, references to “affiliates” of the Company shall mean any party that
controls, is under common control with, or is controlled by, the Company.

(b) Non-Solicitation of Customers Following Employment. Executive covenants and
agrees that, for a period of eighteen (18) months following the separation of
Executive’s employment with the Company, regardless of the reason for
separation, Executive will not, either directly or indirectly, in competition
with the Company Business, solicit, entice or recruit for a Competing Business,
attempt to solicit, entice or recruit for a Competing Business, or attempt to
divert or appropriate to a Competing Business, any actual or prospective
customer of the Company with whom Executive had Material Contact on behalf of
the Company; provided that this Section 11(b) shall terminate thirty (30) days
after termination of Executive’s employment unless the Company provides a
written list of actual or prospective customers of the Company with which it
believes Executive had Material Contact; provided further, that Executive shall
review such list of actual or prospective customers and, within ten (10) days
after delivery thereof to Executive, confirm in writing to the Company that such
list is accurate and complete or, if Executive does not agree with such list,
advise the Company as to any such disagreement. Executive and the Company agree
to use their good faith best efforts to resolve any disagreement as to the
contents of the list specified herein.



--------------------------------------------------------------------------------

(c) Non-Competition Following Employment. Executive covenants and agrees that,
for a period of eighteen (18)months following the separation of Executive’s
employment with the Company, regardless of the reason for separation, Executive
shall not, within the Territory and on behalf of a Competing Business, either
directly or indirectly (whether through affiliates, subsidiaries or otherwise),
perform any duties that are the same or similar to those that he performed for
the Company within two (2) years prior to the separation of Executive’s
employment. Executive further covenants and agrees that, for a period of
eighteen (18)months following the separation of Executive’s employment with the
Company, he shall not, either directly or indirectly (whether through
affiliates, subsidiaries or otherwise), perform any duties that are the same or
similar to those that he performed for the Company within two (2) years prior to
the separation of Executive’s employment on behalf of the entities engaged in a
Competing Business. Notwithstanding the foregoing, nothing contained in this
Subsection (c) shall be deemed or interpreted to prevent Executive from
accepting a position with an employer that is engaged in business that includes,
but is not limited to, a Competing Business so long as Executive’s duties,
responsibilities and/or activities for such employer during the time period
specified herein do not include, directly or indirectly, duties,
responsibilities or activities involving the Competing Business portion of such
employer’s business.

(d) Non-Solicitation of Employees Following Employment. Executive covenants and
agrees that, for a period of eighteen (18)months following the separation of
Executive’s employment with the Company, regardless of the reason for
separation, Executive will not, either directly or indirectly, solicit, entice,
encourage, cause, or recruit any person employed by the Company and with whom
Executive had contact during Executive’s employment with the Company to leave
such person’s employment with the Company to join a Competing Business; provided
that general solicitations of employment through media of general circulation
and not directly targeting the Company’s employees shall not be a breach of this
provision.

(e) Protection of Confidential Information. Executive recognizes the interest of
the Company in maintaining the confidential nature of its Confidential
Information. Accordingly, and in addition to the covenants described in
subparagraphs (a) through (d) above, Executive covenants and agrees that
Executive will not, at any time, other than in the performance of Executive’s
duties for the Company, both during and after Executive’s employment with the
Company, communicate or disclose to any person or entity, or use for Executive’s
benefit, or for the benefit of any other person or entity, including any
Competing Business, either directly or indirectly, any of the Company’s
Confidential Information.

12. Legal Remedies. Executive acknowledges and agrees that by virtue of the
duties and responsibilities attendant to Executive’s employment with the Company
and Executive’s access to Confidential Information, the Company will suffer
irreparable loss and damage if Executive should breach or violate any of the
covenants and agreements contained in Section 11 of this Agreement. Executive
therefore agrees and consents that, in addition to any other remedies available
to the Company, the Company shall be entitled to a temporary restraining order,
preliminary injunction and/or permanent injunction, without any bond or other
security being required, to prevent a breach or contemplated breach by Executive
and by any person or entity to whom Executive provides or proposes to provide
any services in violation of any of the covenants or agreements contained in
Section 11 of this Agreement. Any rights created by this Agreement shall be in
addition to, and not in lieu of, any other remedies that may exist under any
applicable law or in equity.

13. Governing Law. The laws of the state of Georgia, including without
limitation those contained in O.C.G.A. §§ 13-8-50 et seq., shall govern the
validity, interpretation, construction, performance and enforcement of this
Agreement.



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

15. Waiver. The waiver by one party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision by the other party. The
failure of a party at any time to require performance of any provision hereof
shall in no manner affect its right at a later time to enforce the same.

16. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it valid,
enforceable and legal; provided, however, if the provision so held to be
invalid, unenforceable or otherwise illegal cannot be reformed so as to be valid
and enforceable, then it shall be severed from, and shall not affect the
enforceability of, the remaining provisions of the Agreement.

17. Construction. The parties acknowledge that they have fully read, understood
and unconditionally accepted this Agreement, after having the opportunity to
consult with an attorney, and acknowledge that this Agreement is mutual and
binding upon all parties hereto.

18. Notices. All notices, requests, demands, claims or other communications
hereunder will be in writing and shall be deemed duly given if personally
delivered, sent by telefax, “pdf” or sent by a recognized overnight delivery
service which guarantees next day delivery (“Overnight Delivery”), or mailed
registered or certified mail, return receipt requested, postage prepaid,
transmitted or addressed to the intended recipient as set forth below:

 

in the case of

the Company to:

 

Galectin Therapeutics Inc.

c/o Arnall Golden Gregory LLP

171 17th Street NW, Suite 2100

Atlanta, GA 30363

Facsimile: 404-873-8629

Attn: Adam S. Skorecki, Esq.

with a copy to:  

Arnall Golden Gregory LLP

171 17th Street NW, Suite 2100

Atlanta, GA 30363

Facsimile: 404-873-8629

Attn: Adam S. Skorecki, Esq.

and in the case of Executive to:  

Harold Shlevin

1827 Durand Mill Drive NE

Atlanta, GA 30307-1171

Facsimile:             

with a copy to:  

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Facsimile: 919-781-4865

Attn: W. David Mannheim



--------------------------------------------------------------------------------

or at such other addresses as any party hereto notifies the other parties hereof
in writing in accordance with this Section. The parties hereto agree that
notices or other communications that are sent in accordance herewith (a) by
personal delivery, telefax or “pdf”, will be deemed received on the day sent or
on the first business day thereafter if not sent on a business day, (b) by
Overnight Delivery, will be deemed received on the first business day
immediately following the date sent, and (c) by U.S. mail, will be deemed
received three (3) business days immediately following the date sent.

19. Benefit. This Agreement is not assignable or delegable, in whole or in part,
by Executive without the prior written consent of the Company. Notwithstanding
the foregoing, the covenants of Executive contained in this Agreement shall be
binding upon Executive’s heirs and legal representatives and shall survive the
termination of this Agreement. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. Furthermore, the Company shall have the
right to assign this Agreement to its successors and assigns, and all covenants
herein shall inure to the benefit of, and be enforceable by, said successors and
assigns.

20. Modification. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and may be amended or superseded only
by an agreement in writing signed by the parties hereto. No action or course of
conduct shall constitute a waiver of any of the terms and conditions hereof,
unless such waiver is specified in writing and, in the case of such action by
the Company, approved by the Reporting Officer, and then only to the extent so
specified.

21. Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

22. Litigation Assistance. Executive agrees that following the termination of
his employment hereunder, regardless of the reason for or manner of such
termination, other than death or a disability that prevents his cooperation, he
shall, upon reasonable notice, furnish such information and give such assistance
to the Company in any controversy or matter involving litigation as may
reasonably be requested by the Company. The Company shall compensate Executive
for all reasonable out-of-pocket expenses incurred while so assisting the
Company and shall pay Executive a per diem equal to the Executive’s last Base
Salary under this Agreement divided by two hundred twenty three (223). Executive
is not obligated to assist in any controversy or litigation between the Company
and Executive.

23. Interpretation. Should any provision of this Agreement require a judicial
interpretation, it is agreed that the judicial body interpreting or construing
this Agreement shall not apply the assumption that the terms of this Agreement
shall be more strictly construed against one party by reason of the rule of
legal construction that an instrument is to be construed more strictly against
the party which itself or through its agents prepared the agreement. The parties
acknowledge and agree that they and their agents have each had the opportunity
to participate equally in the negotiations and preparation of this Agreement,
and Executive acknowledges that he has had the opportunity to consult legal
counsel regarding the terms hereof.

24. No Limitation. Notwithstanding anything to the contrary, nothing in this
Agreement shall be construed to limit the common law rights of the Company
and/or its affiliates with respect to their Confidential Information.

25. Intentionally Omitted.

26. Survival. Sections 9 through 26 hereof shall survive the termination of this
Agreement.



--------------------------------------------------------------------------------

[Signatures begin on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY: GALECTIN THERAPEUTICS INC. By:  

/s/ Peter G. Traber

Name:  

Peter G. Traber, MD

Title:  

President, CEO and CMO

EXECUTIVE:

/s/ Harold Shlevin

Harold Shlevin

[Signature page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Annual Performance Bonus

First Full Calendar Year of Initial Term (2013)

Executive shall be entitled to receive up to a total amount of Forty Thousand
and No/100 Dollars ($40,000.00) during calendar year 2013, as follows: (a) the
Guaranteed Performance Bonus, payable in quarterly installments within thirty
(30) days after the end of each calendar quarter during calendar year 2013, plus
(b) up to an additional Twenty Thousand and No/100 Dollars ($20,000.00), payable
within thirty (30) days of the end of calendar year 2013, based on the
achievement of individual performance goals determined by the Compensation
Committee of the Board of Directors of the Company, in its sole and absolute
discretion. Such goals shall be developed and put in place by December 31, 2012.

Second Full Calendar Year of Initial Term (2014)

Executive shall be entitled to receive up to a total amount of Fifty Thousand
and No/100 Dollars ($50,000.00) during calendar year 2014, as follows: (a) up to
Twenty-Five Thousand and No/100 Dollars ($25,000.00), payable within thirty
(30) days of the end of calendar year 2014, based on the achievement of Company
performance goals determined by the Compensation Committee of the Board of
Directors of the Company, in its sole and absolute discretion, plus, (b) up to
Twenty-Five Thousand and No/100 Dollars ($25,000.00), payable within thirty
(30) days of the end of the calendar year 2014, based on the achievement of
individual performance goals determined by the Compensation Committee of the
Board of Directors of the Company, in its sole and absolute discretion. Such
goals shall be developed and put in place by December 31, 2013.

Renewal Terms

Following the Initial Term, the amount of the Annual Performance Bonus, and the
performance goals Executive and/or the Company must achieve in order for
Executive to earn all or any portion of such Performance Bonus, shall be
determined jointly by the CEO, Executive and the Compensation Committee of the
Board of Directors of the Company; provided, however, that in no event shall the
amount of the Annual Performance Bonus be less than twenty-five percent (25%) of
the Base Salary for the year to which the Annual Performance Bonus relates.



--------------------------------------------------------------------------------

EXHIBIT B

Stock Option Agreement

[See attached.]



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

GALECTIN THERAPEUTICS INC.

INCENTIVE STOCK OPTION AGREEMENT

FOR

HAROLD SHLEVIN

AGREEMENT

1. Grant of Option. Galectin Therapeutics Inc., a Nevada corporation (the
“Company”) hereby grants, as of August 27, 2012 (“Date of Grant”), to Harold
Shlevin (the “Optionee”) an option (the “Option”) to purchase up to two hundred
fifty thousand (250,000) shares of the Company’s common stock, $0.01 par value
per share (the “Shares”), at an exercise price per share equal to $2.32 (the
“Exercise Price”). The Option shall be subject to the terms and conditions set
forth herein. The Option is being issued pursuant to the Company’s 2009
Incentive Compensation Plan (the “Plan”), which is incorporated herein for all
purposes. The Option is an Incentive Stock Option and not a Non-Qualified Stock
Option. The Optionee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the terms and conditions hereof and thereof and all
applicable laws and regulations.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to a specified number of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date (the “Vesting Date”) upon which
the Optionee shall be entitled to exercise the Option with respect to the number
of Shares granted as indicated beside the date, provided that the Continuous
Service of the Optionee continues through and on the applicable Vesting Date:

 

Number
of
Shares     

Vesting Date

  50,000       Upon execution of Employment Agreement by Optionee and the
Company   50,000       December 31, 2012   75,000       December 31, 2013  
75,000       December 31, 2014



--------------------------------------------------------------------------------

For the avoidance of doubt, in the event the Optionee’s employment ends on
December 31, 2014 other than termination for Cause (as defined in that certain
Employment Agreement between the Company and Optionee, dated August 27, 2012),
Optionee shall be deemed to have satisfied the Continuous Service requirement
through such date and this Option shall be fully vested.

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Except as
otherwise specifically provided herein, upon the termination of the Optionee’s
Continuous Service, any unvested portion of the Option shall terminate and be
null and void.

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied by payment of the Exercise
Price as determined pursuant to Section 5 hereof. This Option shall be deemed to
be exercised after both (a) receipt by the Company of such written notice
accompanied by the Exercise Price and (b) arrangements that are satisfactory to
the Committee in its sole discretion have been made for Optionee’s payment to
the Company of the amount, if any, that is necessary to be withheld in
accordance with applicable Federal or state withholding requirements. No Shares
shall be issued pursuant to the Option unless and until such issuance and such
exercise shall comply with all relevant provisions of applicable law, including
the requirements of any stock exchange upon which the Shares then may be traded.

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; or (c) with Shares owned by the Optionee, or the withholding of
Shares that otherwise would be delivered to the Optionee as a result of the
exercise of the Option or (d) pursuant to a “cashless exercise” procedure, by
delivery of a properly executed exercise notice together with such other
documentation, and subject to such guidelines, as the Committee shall require to
effect an exercise of the Option and delivery to the Company by a licensed



--------------------------------------------------------------------------------

broker acceptable to the Company of proceeds from the sale of Shares, or
(e) such other consideration or in such other manner as may be determined by the
Committee in its absolute discretion.

6. Termination of Option.

(a) General. Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

(i) unless the Committee otherwise determines in writing in its sole discretion
(see Attachment A), three (3) months after the date on which the Optionee’s
Continuous Service is terminated other than by reason of (A) by the Company or a
Related Entity for Cause, (B) a Disability of the Optionee as determined by a
medical doctor satisfactory to the Committee, or (C) the death of the Optionee;

(ii) immediately upon the termination of the Optionee’s Continuous Service by
the Company or a Related Entity for Cause;

(iii) twelve (12) months after the date on which the Optionee’s Continuous
Service is terminated by reason of a Disability as determined by a medical
doctor satisfactory to the Committee;

(iv) twelve (12) months after the date of termination of the Optionee’s
Continuous Service by reason of the death of the Optionee;

(v) the tenth (10th) anniversary of the date as of which the Option is granted.

(b) Cancellation. To the extent not previously exercised, (i) the Option shall
terminate immediately in the event of (A) the liquidation or dissolution of the
Company, or (B) any reorganization, merger, consolidation or other form of
corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c)(ii) of the Plan, and
(ii) the Committee in its sole discretion may by written notice (“cancellation
notice”) cancel, effective upon the consummation of any transaction that
constitutes a Change in Control, the Option (or portion thereof) that remains
unexercised on such date. The Committee shall give written notice of any
proposed transaction referred to in this Section 6(b) a reasonable period of
time prior to the closing date for such transaction (which notice may be given
either before or after approval of such transaction), in order that the Optionee
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable (including any portion of the Option that may become
exercisable upon the closing date of such transaction). The Optionee may
condition his exercise of the Option upon the consummation of a transaction
referred to in this Section 6(b).



--------------------------------------------------------------------------------

7. Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

8. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.

9. Acceleration of Exercisability of Option.

(a) Acceleration Upon Certain Terminations or Cancellations of Option. So long
as this Option has not terminated pursuant to Section 6(a) hereof, this Option
shall become immediately fully exercisable immediately prior to the occurrence
of any event that would result in (i) the Option being terminated pursuant to
Section 6(b)(i) hereof, or (ii) the Company exercising its discretion to provide
a cancellation notice with respect to the Option pursuant to Section 6(b)(ii)
hereof.

(b) Acceleration Upon Change in Control. Subject to Section 9(a) above and so
long as this Option has not terminated pursuant to Section 6(a) hereof, this
Option shall become immediately fully exercisable immediately prior to the
occurrence of any event that qualifies as a “Change in Control”, as defined in
Section 9(b) of the Plan.

10. No Right to Continued Employment. Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Massachusetts.

12. Incentive Stock Option Treatment. The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code. If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option. If and to the extent that the number of
Options granted pursuant to this Agreement exceeds the limitations contained in
Section 422 of the Code on the value of Shares with respect to which this Option
may qualify as an Incentive Stock Option, this Option shall be a Non-Qualified
Stock Option.



--------------------------------------------------------------------------------

13. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement. The undersigned Optionee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement, unless shown to have been
made in an arbitrary and capricious manner.

14. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at                     
                    , or if the Company should move its principal office, to
such principal office, and, in the case of the Optionee, to the Optionee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

15. Section 409A.

(a) It is intended that the Option awarded pursuant to this Agreement be exempt
from Section 409A of the Code (“Section 409A”) because it is believed that
(i) the Exercise Price may never be less than the Fair Market Value of a Share
on the Grant Date and the number of shares subject to the Option is fixed on the
original Date of Grant, (ii) the transfer or exercise of the Option is subject
to taxation under Section 83 of the Code and Treas. Reg. 1.83-7, and (iii) the
Option does not include any feature for the deferral of compensation other than
the deferral of recognition of income until the exercise of the Option. The
provisions of this Agreement shall be interpreted in a manner consistent with
this intention, and the provisions of this Agreement may not be amended,
adjusted, assumed or substituted for, converted or otherwise modified without
the Optionee’s prior written consent if and to the extent that the Company
believes or reasonably should believe that such amendment, adjustment,
assumption or substitution, conversion or modification would cause the award to
violate the requirements of Section 409A. In the event that either the Company
or the Optionee believes, at any time, that any benefit or right under this
Agreement is subject to Section 409A, then the Committee may (acting alone and
without any required consent of the Optionee) amend this Agreement in such
manner as the Committee deems necessary or appropriate to be exempt from or
otherwise comply with the requirements of Section 409A (including without
limitation, amending the Agreement to increase the Exercise Price to such amount
as may be required in order for the Option to be exempt from Section 409A).

(b) Notwithstanding the foregoing, the Company does not make any representation
to the Optionee that the Option awarded pursuant to this Agreement is exempt
from, or satisfy, the requirements of Section 409A, and the Company shall have
no



--------------------------------------------------------------------------------

liability or other obligation to indemnify or hold harmless the Optionee or any
Beneficiary for any tax, additional tax, interest or penalties that the Optionee
or any Beneficiary may incur in the event that any provision of this Agreement,
or any amendment or modification thereof or any other action taken with respect
thereto, that either is consented to by the Optionee or that the Company
reasonably believes should not result in a violation of Section 409A, is deemed
to violate any of the requirements of Section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
27 August 2012.

 

COMPANY: GALECTIN THERAPEUTICS INC., a Nevada corporation By:  

/s/ Peter G. Traber

Name:   Peter G. Traber, MD Title:   President, CEO and CMO

The Optionee acknowledges receipt of a copy of the Plan and represents that he
has reviewed the provisions of the Plan and this Option Agreement in their
entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he has had
an opportunity to obtain the advice of counsel prior to executing this Option
Agreement.

 

Dated:  

27 August 2012

    OPTIONEE:         By:  

/s/ Harold Shlevin

          Harold Shlevin